Title: To George Washington from Samuel Allyne Otis, 10 April 1792
From: Otis, Samuel Allyne
To: Washington, George



Sir
Philadelphia April 10th 1792

As my present employment is laborious in addition to the disagreeable circumstance of responsibility to numbers instead of one, I, by the advice of some friends take the liberty of soliciting the appointment to be Treasurer of the Mint; and if you think it expedient, the honor of your nomination to that office. I am Sir With profund respect Your most humble Servt

Sam. A. Otis

